Citation Nr: 0822216	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as non-compensable 
prior to January 25, 2005.

3.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling, beginning January 25, 2005.

4.  Entitlement to a higher initial rating for a service-
connected right ankle sprain with reconstruction surgery and 
degenerative joint disease, currently evaluated as 10 percent 
disabling for the period prior to August 21, 2006.

5.  Entitlement to a higher initial rating for a service-
connected right ankle sprain with reconstruction surgery and 
degenerative joint disease, currently evaluated as 20 percent 
disabling, beginning August 21, 2006.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, dated in December 2004, September 2005, and October 
2005.    

In his VA Form 9, dated in May 2006, the veteran requested a 
Travel Board hearing.  In correspondence dated in June 2006, 
the veteran withdrew his request for a hearing.

The issues of entitlement to higher initial ratings for a 
service-connected right ankle sprain with reconstruction 
surgery and degenerative joint disease, for the periods prior 
to August 21, 2006 and beginning August 21, 2006, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence includes a PTSD diagnosis 
in conformity with the Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV) criteria.

2.  The veteran did not engage in combat with the enemy.

3.  There is sufficient evidence of record to corroborate at 
the veteran's account of one of his claimed in-service 
stressors and the veteran's PTSD diagnosis is based on this 
stressor.

4.  Prior to August 21, 2006, the competent medical evidence 
did not show that
dorsiflexion was limited to less than 15 degrees or that 
plantar flexion was limited to less than 35 degrees.  

5.  The competent medical evidence did not show that at any 
time beginning August 21, 2006, the veteran's service-
connected right ankle sprain with reconstruction surgery and 
degenerative joint disease was characterized by ankylosis.
  

CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2007).  

2.  Prior to August 21, 2006, the criteria for an initial 
rating in excess of 10 percent for service-connected right 
ankle sprain with reconstruction surgery and degenerative 
joint disease have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Code 5271 (2007).  

3.  Beginning August 21, 2006, the criteria for an initial 
rating in excess of 20 percent for service-connected right 
ankle sprain with reconstruction surgery and degenerative 
joint disease have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5271 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify or to 
assist prior to Board adjudication of these claims.  For 
reasons discussed more fully below, the Board is granting the 
veteran's claim of entitlement to service connection for a 
PTSD.  Consequently, any lack of notice or development under 
the VCAA with respect to that claim cannot be considered 
prejudicial to the veteran.  Further discussion of VA's duty 
to notify and assist as it pertains to that claim is 
unnecessary at this time.

Regarding the claims of entitlement to higher initial ratings 
for the veterans' service-connected right ankle disability, 
the RO provided notice to the veteran in correspondences 
dated in August 2004 and October 2006.  In the August 2004 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits for his claimed right ankle 
condition.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to that claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the right ankle disability service connection 
claim.  

In the August 2004 notice, the RO did not provide notice with 
respect to either the disability rating or effective date 
elements of a service connection claim.  The RO did provide 
such notice in correspondence dated in October 2006, but such 
notice was not provided prior to the initial rating decision 
on appeal.  Pelegrini, 18 Vet. App. at 120.  The Board, 
however, finds no prejudice as a result of this error.  

The issues decided here involve the initially assigned 
ratings for the veteran's service-connected right ankle 
disability.  With the grant of service connection for the 
right ankle disability, the claim was substantiated and 
further VCAA notice was not required.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Although the AOJ did not provide 
notice on the rating or effective date elements of the claim 
prior to the initial rating decision on appeal, the absence 
of such notice is not generally prejudicial to a claimant.  
Id.  The veteran has not alleged, nor does the record reveal, 
prejudice from the absence of notice on these elements.

Moreover, the veteran has demonstrated actual knowledge of 
the disability rating element.  For example, in a statement 
submitted in October 2005, the veteran reported he had been 
seen numerous times for ankle problems and that he needed to 
wear a custom fitted ankle brace daily for the rest of his 
life.  A VA examination report, dated in August 2006, showed 
that the veteran described the signs and symptoms associated 
with his right ankle disability and how these signs and 
symptoms affected his ability to work.  The veteran also 
described how his right ankle disability affected his ability 
to engage in daily activities, such as playing with his 
family or participating in outdoor sports.  This is the type 
of information VA considers when rating service-connected 
disabilities.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 488 (2006).  Such knowledge cures any timing or content 
defects of the notice as it pertains to the veteran's 
increased rating claim.  Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008).  Thus, the Board will proceed with appellate 
review notwithstanding the notice deficiency.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and provided him with VA examinations in 
October 2004 and August 2006.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  PTSD

        Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates DSM-IV as the governing criteria 
for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).  
 
Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        Analysis

The veteran has alleged three stressors in support of his 
PTSD claim.  First, the veteran alleged seeing bodies of dead 
soldiers recovered from the water after their helicopter 
crashed into the Persian Gulf.  Second, the veteran cited 
"constant pressure of war time events."  Third, the veteran 
claimed he saw a Marine get killed when a truck broke loose 
inside of a well deck.  The veteran claimed that each of 
these stressors occurred during his assignment on the USS 
Cleveland, Assault Craft Unit 1, between May 1991 and 
November 1991 during the first Gulf War (see veteran's 
stressor statement dated in September 2004).    

The Board first acknowledges that the medical evidence 
establishes a PTSD diagnosis in conformance with DSM-IV 
criteria.  In a VA examination report, dated in November 
2004, Dr. S.F., Psychologist, diagnosed PTSD on Axis I.  Dr. 
S.F. confirmed he had reviewed the veteran's claims file 
prior to the examination.  Dr. S.F. also included a thorough 
discussion of his own examination findings and history as 
reported by the veteran.

Next, the Board finds that the competent medical evidence 
links two of the veteran's claimed stressors to his PTSD 
diagnosis.  In the examination report, Dr. S.F. identified 
two stressors on which he based the veteran's PTSD diagnosis.  
First, Dr. S.F. noted the veteran's report of seeing a 
soldier get crushed by a truck that had come loose.  Second, 
Dr. S.F. noted the veteran's report of witnessing divers pull 
bodies out of the water after their helicopter crashed.  This 
incident involved the deaths of each of the six or seven 
crewmembers.  The veteran told Dr. S.F. that both of these 
incidents occurred when he was serving aboard the USS 
Cleveland in the Gulf War.

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria, and that 
that diagnosis was based on two in-service stressors, the 
Board now considers whether the evidence establishes the 
occurrence of either of these stressors.  38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(f)(1) (2007).  As a 
preliminary matter, the Board first notes that the evidence 
fails to show that the veteran engaged in combat with the 
enemy.  While the veteran's DD Form 214 showed that he earned 
numerous medals and awards for his honorable service, there 
is no evidence that he earned any awards indicative of 
combat.  The evidence of record, by itself, fails to show 
that the veteran personally participated in events 
constituting an actual fight or encounter with military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  Thus, verification of the 
claimed stressors can only be satisfied by corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
Dizoglio, 9 Vet. App. at 166.  

In support of his claim, the veteran submitted several 
statements in which he described his stressors in detail.  Of 
the statements submitted by the veteran, a typed, 2-page 
statement submitted in October 2005 included the most detail 
of the alleged helicopter incident.  In that statement, the 
veteran explained that in the service he was assigned to the 
Landing Craft Utility (LCU) 1651, which was a small landing 
craft detached to the USS Cleveland.  The veteran explained 
that the LCU 1651 was used to run supplies back and forth 
between ships such as the USS Peleliu and the USS Abraham 
Lincoln.  The veteran described in detail the events that 
occurred the night of the helicopter crash.  On that night, 
the veteran recalled that his boat had initially been backing 
out of the well deck on what was apparently a routine supply-
carrying mission when it was called back to the larger ship.  
The veteran recalled a number of Navy Seals began loading the 
boat with dive gear.  Once they were loaded up, the veteran 
recalled traveling for about 45 minutes away from the other 
ships in the area before anchoring.  The veteran also 
remembered that the deck lights had been left on, which was 
odd to do in the middle of the night in the Gulf.  It was at 
that point the veteran learned they were there to recover 
victims from a helicopter that had crashed there earlier.  
After several hours passed, the veteran said he witnessed a 
Navy Seal pull one of the bodies out of the water.  The 
veteran remembered seeing two other Seals pull out and unfold 
a body bag.  This, the veteran claimed, caused him to lose 
his breath.  Soon after, another diver pulled out another 
body.  The veteran stated that he sat up all night looking at 
the bodies as they lay on the deck of the boat. 

The next day, they headed to the USS Peleliu and unloaded the 
bodies and equipment.  The veteran stated he had no idea at 
the time what an impact this event would have had one him 
later in life.  The veteran claimed that he sees those bodies 
everyday.  In the veteran's PTSD questionnaire, submitted in 
September 2004, he stated that this incident occurred in 
August 1991.  

In determining whether corroborative evidence substantiates 
or verifies the veteran's statements as to the occurrence of 
the claimed stressors, the Board is mindful that 
corroborating every detail of an alleged stressor, including 
the veteran's personal participation, is not necessary.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  It is 
sufficient for a veteran to submit evidence of the occurrence 
of a stressful event, and the evidence implies his personal 
exposure.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  For the following reasons, the Board finds the 
evidence satisfies these criteria.

First, the Board first finds that at least one of the 
stressful events described by the veteran-the helicopter 
accident-actually occurred.  In making this finding, the 
Board relies on evidence the veteran submitted documenting an 
accident nearly identical to the one he described.  According 
to a page printed from an unofficial Navy website, in 
September 1991 a helicopter crashed while taking off from the 
USS Peleliu.  Also according to the website, the USS Abraham 
Lincoln assisted in the search for the six crewmembers who 
were aboard the helicopter that crashed.  All six of these 
bodies were recovered.  The website described in detail at 
least one other accident aboard the ship and also included 
various facts pertaining to the ship, such as number of 
crewmembers, homeport, and equipment specifications.  The 
Board has no reason to doubt the accuracy of the information 
reported on this website.

Next, the Board considers whether the evidence corroborates 
the veteran's statements as to his personal exposure to this 
event.  The veteran's DD Form 214 confirmed that he was 
assigned to Assault Craft Unit 1, and his personnel records 
showed he was assigned with the USS Cleveland from June 1991 
to November 1991.  The veteran's personnel records also 
showed that the veteran was assigned to LCU 1651 in November 
1990.  LCU 1651 was part of the Assault Craft Unit 1 at Naval 
Amphibious Base in San Diego, California.  Thus, the 
personnel records support the veteran's claim that he was 
assigned to LCU 1651, detached to the USS Cleveland, as of 
September 1991 as he explained in his written statement of 
October 2005.

Although there are no personnel or service medical records 
placing the veteran on either of the ships credited with 
participating in the recovery mission (i.e. the USS Peleliu 
or the USS Abraham), the evidence implies his personal 
exposure.  Pentecost v. Principi, 16 Vet. App. at 128.  The 
veteran's personnel records showing he was assigned to a 
small craft detached to the USS Cleveland is consistent with 
his accounts regarding ferrying supplies back and forth 
between his ship and either the USS Peleliu or the USS 
Abraham.  Moreover, the veteran submitted a photograph of a 
man, which he alleges to be him, on a small ship with the USS 
Peleliu in the background.  Unfortunately, the veteran did 
not submit any other photographs of himself or any other 
evidence that would confirm that the man in the photograph is 
actually him.  However, in light of his personnel records 
confirming that in the normal course of his duties he would 
be on a small ship in close proximity to larger ships as the 
photograph portrays, the Board is inclined to find that the 
photograph is what he claims it is.  Presuming that it was he 
in the photograph, then it supports his claim that he was in 
the vicinity of the USS Peleliu and the USS Abraham during 
his tour.  Evidence placing him in the vicinity of these 
ships at the time of the accident implies his personal 
exposure.  Pentecost, 16 Vet. App. at 128 (2002).  

Last, the Board simply finds the veteran's statements 
concerning his personal involvement with this event to be 
credible.  The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau v. Nicholson, 492 F.3d, 
1372, 1376 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 
451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The appellant's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
363, 369 (2005).  

In finding the veteran to be credible, the Board relies on 
the VA examiner's description of how the veteran became 
"extremely sad and tearful" and that he had difficulty 
describing this incident.  Such behavior on the part of the 
veteran tends to show that his recollection is genuine.  The 
Board also considers significant that the accounts provided 
by the veteran were specific as to the time of day, place, 
and circumstances of that incident.  For example, the 
veteran's recollections that his ship had initially been 
called back to the larger ship, that he watched the Navy 
Seals load the boat with dive gear, that the deck lights were 
left on, and that the Navy Seals unfolded a body bag were so 
specific that they support finding the veteran to be 
credible.  Weighing the veteran's statements in conjunction 
with the objective, corroborating evidence, the Board finds 
the requirements for granting service connection for PTSD 
have been met.



III.  Right Ankle

	Legal Criteria

Presently, the veteran's service-connected right ankle 
disability is rated 10 percent disabling prior to August 21, 
2006, and as 20 percent disabling effective August 21, 2006.  
The veteran is contesting these rating assignments.
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).  

The veteran's right ankle sprain with reconstruction surgery 
and degenerative joint disease is rated pursuant to 
Diagnostic Code 5271.  Under that code, a 10 percent rating 
is assigned for moderate limitation of motion of the ankle.  
38 C.F.R. § 4.71a, 5271 (2007).  A 20 percent rating is 
assigned for marked limitation of motion.  Id.  A 20 percent 
rating is the highest available under that code.

Of all the Diagnostic Codes pertaining to ankle disabilities, 
only Diagnostic Code 5270 provides for a rating higher than 
20 percent.  Under that code, a 30 percent rating is assigned 
for ankylosis of the ankle in plantar flexion, between 30 and 
40 degrees, or in dorsiflexion, between zero and 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).  

	Prior to August 21, 2006

Evidence pertaining to the severity of the veteran's service-
connected right ankle disability prior to August 21, 2006 
included the veteran's lay statements, a VA examination 
report, dated in October 2004, a letter from Dr. D.W., dated 
in April 2006, and VAMC treatment records.  

As noted above, the veteran described the severity of his 
right disability in a statement submitted in October 2005.  
In that statement, the veteran reported he had been seen 
numerous times for ankle problems and that he needed to wear 
a custom fitted ankle brace daily for the rest of his life.  

In the letter from Dr. D.W., the doctor explained that the 
veteran had had continued pain in his right ankle and 
increasing limitation of motion.  The doctor also stated that 
the veteran had tenderness and a spongy feeling over the 
lateral ankle tendons.  Dr. D.W. said that this probably 
represented a recurrent ankle sprain with possible 
ligamentous tear.  

In the VA examination report, dated in October 2004, Dr. N.B. 
reported that the veteran wore an ankle support, but took no 
medications.  Subjective complaints included mild flare-ups 
that occurred two to three times daily.  The veteran reported 
difficulty standing for prolonged periods, which his job 
required him to do, and also difficulty with daily 
activities, such as playing with kids, running, working out, 
hunting, and fishing.  

On physical examination, Dr. N.B. observed normal gait and 
posture.  Dr. N.B. also noted there was no objective evidence 
of painful motion, edema, effusion, instability, or weakness 
of the right ankle.  There was no redness, heat, or abnormal 
movement.  There was no evidence of corns, callouses, or 
unusual shoe wear pattern.  Dr. N.B. did observe pain on 
palpation of the lateral malleolus on the right ankle.  Right 
ankle flexion was also limited to 20 degrees, dorsiflexion to 
20 degrees, plantar flexion to 40 degrees, inversion to 20 
degrees, and eversion to 20 degrees.  The veteran had pain on 
repetitive use of the ankle and that decreased his range of 
motion by 5 degrees.  Dr. N.B. also noted the veteran had had 
an x-ray done in June 2004 and that the impression at that 
time was that the veteran had soft tissue swelling laterally, 
otherwise normal right ankle.  Based on this, Dr. N.B.'s 
impression was chronic right ankle sprain with history of 
reconstruction done in 1996 with limitation of function 
because of pain, mild.  

VAMC clinic records showed that in November 2005, the veteran 
presented with complaints of throbbing, sharp pain, and 
burning in the ankle after twisting it in his back yard.  X-
rays showed mild soft tissue swelling about the lateral 
malleolus, compatible with a mild ankle sprain.  No fractures 
or dislocations were noted.

Upon reviewing the medical evidence, the Board does not find 
that prior to August 21, 2006, the veteran's right ankle 
disability was characterized by marked limitation of motion 
as necessary for a 20 percent rating.  38 C.F.R. § 4.71a, 
5271 (2007).  Although Dr. D.W. described "increasing 
limitation of motion" of the right ankle, he provided no 
objective findings that would indicate the limitation of 
motion was "marked," or otherwise severe enough to warrant 
the 20 percent rating.  The VAMC treatment records and VA 
examination report also failed to show the severity of the 
veteran's right ankle disability warranted a 20 percent 
rating.  Even when considering the extent to which repetitive 
use limited motion, dorsiflexion was to 15 degrees and 
plantar flexion to 35 degrees.  Under VA regulations, normal 
ranges of motion for dorsiflexion and plantar flexion are to 
20 degrees and 45 degrees respectively.  Although repetitive 
use was shown to limit motion below what VA considers normal, 
the limitation resented less than a 25 percent reduction.  
38 C.F.R. § 4.71, Plate II (2007).  Such a limitation more 
closely approximates moderate rather than marked limitation 
of motion.  38 C.F.R. § 4.71a, 5271 (2007).  

        Beginning August 21, 2006

The evidence pertaining to the severity of the veteran's 
service-connected right ankle disability for the period 
beginning August 21, 2006 is found in a VA examination 
report, dated in August 2006.  That report, however, does not 
support a rating in excess of 20 percent.  According to that 
report, dorsiflexion was from zero to 17 degrees, plantar 
flexion was from zero to 30 degrees, inversion was from zero 
to 20 degrees, and eversion was from zero to 10 degrees.  The 
veteran had pain on repetitive use of the ankle and that 
decreased his range of motion by 5 degrees in both plantar 
flexion and dorsiflexion.  While this report shows that the 
veteran's ranges of motion in the right ankle were limited, 
it does not show that the joint was immobile.  Absent such 
evidence, the report does not support a finding of ankylosis.  
Without objective evidence of ankylosis on examination, there 
is no basis for a schedular rating in excess of 20 percent 
for the right ankle disability.  38 C.F.R. § 4.71a, 5271 
(2007).  

        Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right ankle disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected right ankle disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Service connection for PTSD is granted.

2.  An initial rating in excess of 10 percent for service-
connected right ankle sprain with reconstruction surgery and 
degenerative joint disease for the period prior to August 21, 
2006 is denied.

3.  An initial rating in excess of 20 percent for service-
connected right ankle sprain with reconstruction surgery and 
degenerative joint disease for the period beginning August 
21, 2006 is denied.


REMAND

Before this case was certified to the Board, the RO received 
additional evidence pertaining to the veteran's sinusitis in 
the form of VA outpatient clinic records, a VA sinus 
examination report, and a letter from Dr. D.W.  Under these 
circumstances, the RO must review the evidence and issue a 
supplemental statement of the case.  38 C.F.R. § 19.31(b)(1) 
(2007).  The RO did not issue an SSOC upon receiving this 
evidence.  

Accordingly, the case is REMANDED for the following action:

Review all of the evidence of record 
pertaining to the veteran's claims for 
higher initial ratings for his service-
connected sinusitis, including the 
pertinent evidence submitted after the SOC 
was issued in March 2006.  Thereafter, the 
veteran's claims of entitlement to higher 
initial ratings for his sinusitis should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


